 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-178-WBS
11
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                          FINDINGS AND ORDER
13
     JOSEVAN ARIAS,                                     DATE: June 7, 2021
14   ELMER RODRIGUEZ-COLIO,                             TIME: 9:00 a.m.
                                                        COURT: Hon. William B. Shubb
15                               Defendants.

16

17          By previous order, this matter was set for status on June 7, 2021. By this stipulation and

18 proposed order, defendant Josevan Arias and the United States respectfully request that the Court

19 continue the status conference until August 2, 2021 at 9:00 a.m. To the extent it is needed, this

20 stipulation supplements the basis for exclusion of time under General Order 617, and all prior General
21 Orders addressing public health concerns, and requests that the Court also exclude time between June 7,

22 2021, and August 2, 2021 at 9:00 a.m, under Local Code T4, for the reasons set forth below. Defendant

23 Elmer Rodriguez-Colio has not yet appeared in this matter and therefore does not join in this request.

24          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

25 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

26 continue all criminal matters to a date after June 1. This and previous General Orders were entered to
27 address public health concerns related to COVID-19.

28          Although the General Orders address the district-wide health concern, the Supreme Court has


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice
10 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

11 the ends of justice served by taking such action outweigh the best interest of the public and the

12 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

13 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

14 ends of justice served by the granting of such continuance outweigh the best interests of the public and

15 the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

28           1
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                    STIPULATION
 4          Plaintiff United States of America, by and through its counsel of record, and defendant, Josevan

 5 Arias, by and through his counsel of record, David Garland, hereby stipulate as follows:

 6          1.     By this stipulation, defendant now moves to continue the status conference to August 2,

 7 2021 at 9:00 a.m, and exclude time between June 7, 2021, and August 2, 2021 at 9:00 a.m, under Local

 8 Code T4 and the Court’s General Orders.

 9          2.     The parties agree and stipulate, and request that the Court find the following:

10                 a)        The government has represented that it has produced the discovery associated

11          with this case which includes FBI reports, photographs, surveillance footage, and laboratory

12          reports. All of this discovery has either been produced directly to counsel or made available for

13          inspection and copying.

14                 b)        Counsel for defendant will need time to review the evidence, discuss it with his

15          client, and pursue avenues of investigation, including potential resolution options.

16                 c)        Counsel for defendant believes that failure to grant the above-requested

17          continuance would deny him/her the reasonable time necessary for effective preparation, taking

18          into account the exercise of due diligence.

19                 d)        The government does not object to the continuance.

20                 e)        Based on the above-stated findings, the ends of justice served by continuing the

21          case as requested outweigh the interest of the public and the defendant in a trial within the

22          original date prescribed by the Speedy Trial Act.

23                 f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24          et seq., within which trial must commence, the time period of June 7, 2021 to August 2, 2021 at

25          9:00 a.m, inclusive, is deemed excludable pursuant to the Court’s General Orders, and pursuant

26          to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance

27          granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          justice served by taking such action outweigh the best interest of the public and the defendant in

 2          a speedy trial.

 3          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7 Dated: June 2, 2021                                        PHILLIP A. TALBERT
                                                              Acting United States Attorney
 8
                                                              /s/ JAMES R. CONOLLY
 9                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
10

11 Dated: June 2, 2021                                        /s/ DAVID GARLAND
                                                              DAVID GARLAND
12                                                            Counsel for Defendant
                                                              JOSEVAN ARIAS
13

14
                                            FINDINGS AND ORDER
15
            IT IS SO FOUND AND ORDERED.
16
            Dated: June 2, 2021
17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
